DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4, is indefinite because “the other” lacks antecedent basis.
Claim 8, line 4, is indefinite because “the other” lacks antecedent basis.
Claim 15, line 4, is indefinite because “the other” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 6, 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vin Dine et al. (U.S. Pat. 5,699,192).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Vin Dine et al. teach as heat treated (Column 7 lines 10-11) electrochromic device comprising: a) a first electrode comprising one of a cathodic electrochromic layer or an anodic counter electrode layer (Column 5 lines 18-33), b) a second electrode comprising the other of said cathodic electrochromic layer or said anodic counter electrode layer (Column 6 lines 24-51), c) a lithium ion-conductor layer for conducting ions between said first and second electrodes, wherein said lithium ion-conducting layer comprises material selected from the group consisting of silicates, silicon oxides and borates (Column 5 lines 60-67; Column 6 lines 1-5) d) a first conductive layer (Column 5 lines 9-17), and e) a second conductive layer (Column 5 lines 9-17), said first and second electrodes and said ion-conductor layer being sandwiched between said first and second conductive layers  (Fig. 1).
DEPENDENT CLAIM 6:
	Regarding claim 6, Vin Din et al. teach wherein the cathodic electrochromic layer comprises a metal oxide.  (Column 5 lines 18-33)
INDEPENDENT CLAIM 8:
	Regarding claim 8, Van Dine et al. teach a heat treated (Column 7 lines 10-11) electrochromic device comprising:
a) a first electrode comprising one of a cathodic electrochromic layer or an anodic
counter electrode layer (Column 5 lines 18-33), 

anodic counter electrode layer (Column 6 lines 24-51),
c) an ion-conductor layer for conducting ions between said first and second electrodes (Column 5 lines 60-67; Column 6 lines 1-5),
d) a first conductive layer containing a first metal oxide (Column 5 lines 9-17); and
e) a second conductive layer containing a second metal oxide, wherein said first and
second metal oxides are different, and said first and second electrodes and said ion-conductor layer being sandwiched between said first and second conductive layers (Column 5 lines 9-17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 
Claims 2, 7, 9, 10, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vin Dine et al. (U.S. Pat. 5,699,192) in view of Ju et al. (KR 1997-0011880) and Lee et al. "Characterization of Ni-W oxide thin film electrodes” Solid State Ionics 109 (1998) pp. 303-310.
DEPENDENT CLAIMS 2, 9, 10: 
The difference not yet discussed is wherein the anodic counter electrode layer comprising lithium and a mixed tungsten-nickel oxide.
Regarding claims 2, 9, 10, Ju et al. teach utilizing as a counter electrode a layer
comprised of tungsten-nickel oxide. Ju et al. seem to suggest in their figures that the
tungsten nickel oxide layer is crystalline. (Machine Translation Pages 6-8; Figures) Lee
et al. teach that a mixed tungsten nickel oxide layer can be used in an electrochromic
device and that it can be have various levels of crystallinity based on the amount of
tungsten in the film. (Pages 303-310) Van Din et al. teach wherein the anodic counter
electrode layer further comprises lithium. (Column 6 lines 56-67)
DEPENDENT CLAIM 7:
	The difference not yet discussed is wherein the anodic counter electrode layer comprises a composite of lithium tungsten oxide and nickel oxide.
	Regarding claim 7, Ju et al. teach utilizing as a counter electrode a layer
comprised of tungsten-nickel oxide. Ju et al. seem to suggest in their figures that the
tungsten nickel oxide layer is crystalline. (Machine Translation Pages 6-8; Figures) Lee
et al. teach that a mixed tungsten nickel oxide layer can be used in an electrochromic

tungsten in the film. (Pages 303-310)
DEPENDENT CLAIM 14:
	The difference not yet discussed is wherein the anodic counter electrode layer comprises mixed domains of a crystalline metal oxide and an amorphous metal oxide.
	Regarding claim 14, Ju et al. teach utilizing as a counter electrode a layer
comprised of tungsten-nickel oxide. Ju et al. seem to suggest in their figures that the
tungsten nickel oxide layer is crystalline. (Machine Translation Pages 6-8; Figures) Lee
et al. teach that a mixed tungsten nickel oxide layer can be used in an electrochromic
device and that it can be have various levels of crystallinity based on the amount of
tungsten in the film. (Pages 303-310)
	The motivation for utilizing the features of Ju et al. is that it allows for improving
electrochemical reaction speed. (Page 4)
The motivation for utilizing the features of Lee et al. is that it allows for
improvement in charge transfer density and optical response. (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Van Dine et al. by utilizing the features of Ju et al. and Lee et al. because it allows for improving electrochemical reaction speed and for improvement in charge transfer density and optical response.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,061,174 in view of Van Dine et al. (U.S. Pat. 5,699,192).
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Pat. 10,061,174 teach the limitations of the claims except for a lithium ion-conductor layer for conducting ions between said first and second electrodes, wherein said lithium ion-conducting layer comprises material selected from the group consisting of silicates, silicon oxides and borates and wherein the first and second metal oxides are different.
Van Dine et al. (U.S. Pat. 5,699,192) teach a lithium ion-conductor layer for conducting ions between said first and second electrodes, wherein said lithium ion-conducting layer comprises material selected from the group consisting of silicates, silicon oxides and borates and wherein the first and second metal oxides are different. (Column 5 lines 60-67; Column 6 lines 1-5; Column 5 lines 9-17).
The motivation for utilizing the features of Van Dine et al. is that it allows for producing large area electrochromic devices.  (Column 2 lines 19-23)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified U.S. Pat. 10,061,174 with the teachings of Van Dine et al. by utilizing the features of Van Dine et al. because it allows for producing large area electrochromic devices.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 7,372,610. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
January 18, 2022